J-S45031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.E.S., JR., A         :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.B., MOTHER                    :   No. 752 EDA 2017

                    Appeal from the Decree January 26, 2017
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000045-2017,
                            CP-51-DP-0002357-2015

    IN THE INTEREST OF: N.D.H.B., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: D.B., MOTHER                    :   No. 756 EDA 2017

                    Appeal from the Decree January 26, 2017
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000046-2017,
                            CP-51-DP-0002358-2015

BEFORE:      GANTMAN, P.J., PANELLA, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                         FILED AUGUST 21, 2017

        D.B. (“Mother”) appeals from the decrees entered January 26, 2017, in

the Court of Common Pleas of Philadelphia County, which terminated

involuntarily her parental rights to her minor children, A.E.S., Jr., a male
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S45031-17



born in July 2007, and N.D.H.B., a female born in February 2015

(collectively, “Children”).1 We affirm.

       The trial court summarized the factual and procedural history of this

matter as follows.

       The family in this case became known to [the Philadelphia
       Department of Human Services (“DHS”)] on July 21, 2015, when
       a DHS social worker visited the family home with a Family
       Empowerment Services provider and met with the family.
       Children’s sibling (“Sibling”) told DHS that she was afraid Mother
       would hurt her, but then recanted stating that she was not afraid
       of Mother. Sibling also told the social worker that Mother cut
       Sibling’s hair short because she punched [A.E.S., Jr.,] in the
       face. DHS learned that [A.E.S., Jr.,] was diagnosed with autism
       and attention deficit hyperactivity disorder (“ADHD”). Mother
       signed a Safety Plan agreeing to have in-home services
       implemented through a Community Umbrella Agency (“CUA”).
       On July 25, 2015, in-home CUA services were implemented in
       the home through Turning Points for Children (“TPC”). On July
       30, 2015, CUA went to the family’s home to meet with [A.E.S.,
       Jr.,], who told them that Sibling had stabbed him with a pencil
       that day. [A.E.S., Jr.,] also showed CUA a healed bruise on his
       chest and stated that Sibling had also stabbed him around 2013.
       Mother informed CUA that she had telephoned Intercultural
       Behavioral Health for Sibling’s mental health and had not taken
       her to the Crisis Response Center (“CRC”). CUA visited the
       home on August 5, 2015, where they observed that Mother did
       not have any baby formula for [N.D.H.B.] and Mother informed
       them that she had received a Notice of Eviction for which she will
____________________________________________


1
  The trial court entered a separate decree that same day, terminating the
parental rights of A.E.S., Jr.’s., putative father, A.E.S. A.E.S. did not file a
brief in connection with this appeal, nor did he file his own separate appeal.
The court did not conduct a termination hearing with respect to N.D.H.B.’s
putative father, E.W., due to the unavailability of his counsel. On March 10,
2017, the court entered an order continuing the case with respect to E.W.,
indicating that he intended to relinquish voluntarily his parental rights to
E.W.



                                           -2-
J-S45031-17


     need to attend a court hearing. On August 6, 2015, CUA went to
     Mother’s home and observed that Sibling had a black eye and
     scratches on her lip; Sibling told CUA that she fell outside.
     Mother agreed to have Sibling undergo a mental health
     evaluation; to sign consent forms allowing CUA and DHS to
     obtain the results of the evaluation; and to have [A.E.S., Jr.,]
     evaluated at the Center for Autism. On August 10, 2015, CUA
     went to Mother’s home and observed that she did not have baby
     formula for [N.D.H.B.] in the home. Mother agreed to go to
     Women, Infants, and Children (“WIC”) to obtain baby formula.
     Mother and CUA arranged for CUA to transport Mother to WIC to
     obtain the formula. On August 11, 2015, DHS received a
     General Protective Services (“GPS”) report which alleged that
     Sibling stated that Mother hit her in the past; that Mother stated
     she does not physically discipline Sibling; that Sibling has a
     history of physically assaulting [A.E.S., Jr.]; that Mother has a
     history of mental health issues; [and] that Mother and the father
     of [A.E.S., Jr.,] and Sibling both have histories of domestic
     violence. The report was determined to be valid. On August 13,
     2015, CUA arrived at Mother’s home to transport her to WIC as
     previously arranged, but no one was home and Mother did not
     answer the phone when CUA called. On August 14, 2015,
     Mother informed CUA that she had received a Notice of Eviction
     via [the] United States Postal Service (“USPS”) and admitted
     that she had not taken Sibling for a mental health evaluation.
     DHS learned that between August 14, 2015, and August 19,
     2015, the Center for Autism called Mother three different times,
     but Mother did not answer any of the telephone calls. On August
     21, 2015, DHS went to Mother’s home where Sibling told DHS
     she was afraid of Mother; that Mother had hit her while she was
     in the shower; and that Mother had a history of choking her.
     Mother told DHS that Sibling had been acting inappropriately
     towards Children. DHS observed Mother’s landlord serve her
     personally with an eviction notice stating that Mother had to
     vacate the home by August 31, 2015.

     On August 21, 2015, DHS obtained an Order of Protective
     Custody (“OPC”) for Children and Sibling. ... Children were
     placed in a foster home through TPC and Sibling was transported
     to Belmont Behavioral Health, where she was accepted for
     inpatient mental health services. At the shelter care hearing on
     August 24, 2015, the OPC was lifted and the temporary
     commitment was ordered to stand.         On August 31, 2015,


                                   -3-
J-S45031-17


       Children and Sibling were adjudicated dependent and fully
       committed to DHS....

Trial Court Opinion, 4/11/2017, at 1-3.

       On January 10, 2017, DHS filed petitions to terminate Mother’s

parental rights to Children involuntarily.       The trial court conducted a

termination hearing on January 26, 2017. Following the hearing, the court

entered decrees terminating Mother’s parental rights.     Mother timely filed

notices of appeal, along with concise statements of errors complained of on

appeal.2

       Mother now raises the following questions for our review.

       1. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of Mother, D.B.[,] pursuant to 23
       Pa.C.S. [sub]sections 2511(a) (1), (2), (5)[]and (8) where
       evidence was presented at the trial that she completed several
       of her goals and was living in a domestic violence shelter where
       she tried to perform her parental duties[?]

       2. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of Mother, D.B.[,] pursuant to 23
       Pa.C.S. [sub]sections 2511(b) where evidence was presented
       that established [C]hildren had a close bond with their Mother
       and the[y] had lived with their Mother for the most part of their
____________________________________________


2
  In her notices of appeal, Mother included the docket numbers for both
Children’s termination and dependency matters. In addition, in her concise
statements of errors complained of on appeal, Mother indicated that she was
challenging both the termination of her parental rights, as well as the orders
changing Children’s permanency goals to adoption. However, Mother does
not include a challenge to any goal change orders in her brief on appeal.
Further, we observe that the trial court’s dependency orders, entered
January 26, 2017, do not actually contain language changing Children’s
permanency goals. Thus, we address only the decrees terminating Mother’s
parental rights.



                                           -4-
J-S45031-17


      lives[?] Additionally, Mother consistently visited with [C]hildren
      for the entire time [C]hildren were in placement.

Mother’s Brief at 7.

      We consider Mother’s issues mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in [subsection] 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to [subsection]
      2511(b): determination of the needs and welfare of the child
      under the standard of best interests of the child. One major
      aspect of the needs and welfare analysis concerns the nature


                                      -5-
J-S45031-17


     and status of the emotional bond between parent and child, with
     close attention paid to the effect on the child of permanently
     severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the trial court terminated Mother’s parental rights

pursuant to subsections 2511(a)(1), (2), (5), (8), and (b).   We need only

agree with the court as to any one subsection of 2511(a), as well as

subsection 2511(b), in order to affirm.   In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc).     Here, we analyze the court’s decision to

terminate under subsection 2511(a)(2) and (b), which provides as follows.

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                    ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent.

23 Pa.C.S. § 2511.




                                   -6-
J-S45031-17



      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to subsection 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[]
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).     “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.         To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

      Instantly, the trial court found that Mother is incapable of parenting

Children, and that she is unable to remedy the causes of her parental

incapacity.   Trial Court Opinion, 4/11/2017, at 10.   The court emphasized

that Mother failed to comply with her Single Case Plan (“SCP”) objectives.

Id. at 10-11.      In response, Mother argues that she has “substantially

completed” her SCP objectives pertaining to parenting classes and domestic

violence, and that she visited with Children consistently. Mother’s Brief at

14-15. Mother argues that she is now capable of providing a safe home for

Children. Id. at 15.




                                    -7-
J-S45031-17



      Our review of the record supports the trial court’s findings. During the

termination hearing, DHS presented the testimony of CUA case manager,

Joanna Pecora.   Ms. Pecora testified that Mother’s SCP objectives included

“[m]ental health, parenting, autistic parenting, housing, visitation, healthy

partnerships, anger management, domestic violence as a victim and

perpetrator, budgeting, and at the last court hearing we asked for three

random drug screens as well.” N.T., 1/26/2017, at 13. Ms. Pecora reported

that Mother was invited to participate in her SCP meetings, but did not

attend. Id. at 16. When presented with SCPs for her review, Mother “would

usually either rip them up, throw them back at staff, or just say that she

wasn’t doing them.” Id.

      Concerning Mother’s progress in completing her SCP objectives, Ms.

Pecora rated Mother’s compliance as “[m]inimal.” Id. at 17. With respect to

mental health, Ms. Pecora testified that Mother “had an intake appointment

... and she never completed any of her intake.” Id. at 15. Mother also was

hospitalized for five days in November 2016 due to mental health concerns.

Id.   As for Mother’s parenting objective, Ms. Pecora testified that Mother

completed a parenting class.    Id.   However, Mother failed to complete a

parenting class that was autism-specific.    Ms. Pecora explained that CUA

offered Mother a weekly online autism-specific parenting class in their office,

starting in September 2016, but that Mother appeared for only three

sessions, all in December 2016. Id. at 14-15. Relatedly, Mother does not

attend A.E.S., Jr.’s, autism treatment plan meetings. Id. at 19. When Ms.

                                      -8-
J-S45031-17



Pecora provided Mother with an evaluation pertaining to A.E.S., Jr.’s, autism,

Mother “ripped up the evaluation and stated that he was not autistic.” Id.

      Concerning visitation, Ms. Pecora testified that Mother attends her

visits with Children consistently, but that visits were reduced from weekly to

biweekly due to her inappropriate behaviors.      Id. at 17-18.   Ms. Pecora

explained that she did not supervise any recent visits between Children and

Mother, because “[s]he threatened my life.” Id. at 18. In addition, Mother

completed a budgeting program, but she failed to complete a healthy

relationships program or an anger management program.         Id. at 15. Ms.

Pecora did not know if Mother was receiving any domestic violence

counseling or services.   Id. at 18.    Mother was referred to the Achieving

Reunification Center for housing, but she declined services and was

discharged unsuccessfully on three occasions. Id. at 14. Currently, Mother

claims that she resides in a domestic violence shelter, but refuses to provide

CUA with the name of the shelter or where it is located.     Id. at 18.   Ms.

Pecora testified that Mother failed to submit to random drug screens. Id. at

13. Mother participates in drug and alcohol treatment, but her participation

began only recently, in December 2016. Id.

      Thus, the record confirms that Mother is incapable of parenting

Children, and that Mother cannot, or will not, remedy her parental

incapacity.   Mother has failed to comply with her SCP objectives to any

significant degree, and refuses to cooperate with service providers.

Children’s lives should not be put on hold any longer, when it is clear that

                                       -9-
J-S45031-17



Mother will not be capable of caring for them at any point in the foreseeable

future. As this Court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.   The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d
502, 513 (Pa. Super. 2006).

      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to subsection 2511(b).      We

have discussed our analysis under subsection 2511(b) as follows.

      [Subs]ection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, [subsection] 2511(b) does not explicitly require a
      bonding analysis and the term ‘bond’ is not defined in the
      Adoption Act. Case law, however, provides that analysis of the
      emotional bond, if any, between parent and child is a factor to
      be considered as part of our analysis.           While a parent’s
      emotional bond with his or her child is a major aspect of the
      subsection 2511(b) best-interest analysis, it is nonetheless only
      one of many factors to be considered by the court when
      determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.




                                    - 10 -
J-S45031-17



In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the trial court found that Children are not bonded to Mother, and

that terminating Mother’s parental rights would not destroy an existing

beneficial relationship.   Trial Court Opinion, 4/11/2017, at 16.     The court

emphasized, among other things, that Children have positive relationships

with their respective pre-adoptive foster families. Id.

      Mother argues that terminating her parental rights would not serve

Children’s needs and welfare, because Children have resided with Mother for

most of their lives and are bonded to her. Mother’s Brief at 17.

      Once again, our review of the record supports the trial court’s findings.

Ms. Pecora testified that Children reside in pre-adoptive foster homes. N.T.,

1/26/2017, at 19-22.       A.E.S., Jr., has resided with his pre-adoptive foster

parent since November 2016.        Id. at 19-20.   A.E.S., Jr., “likes his foster

parent and has actually been included in family portraits and things like that

with the foster family.”     Id. at 20.    N.D.H.B. has resided with her pre-

adoptive foster parents for nearly a year and half. Id. at 22. N.D.H.B. is

bonded with her foster parents and calls them “mom and dad.”                 Id.

Concerning Children’s relationship with Mother, Ms. Pecora testified that

A.E.S., Jr., has refused to attend some of his recent visits, “because he is

tired of his mom telling him that she’s going to bring him toys, ... or just

promising him different things that she would bring and she does not bring

                                      - 11 -
J-S45031-17



those.”   Id. at 20-21.    In addition, N.D.H.B. does not hesitate to leave

Mother and go to her foster parents at the end of visits.       Id. at 22.   Ms.

Pecora did not believe that there would be “any impact” on Children if

Mother’s parental rights were terminated. Id. at 24-25.

      The trial court also heard the testimony of CUA visitation coach,

Quincy Marshall. Mr. Marshall testified that he has supervised Mother’s visits

with Children since July 2015. Id. at 27. He described Mother’s visits with

Children as follows: “at times, [M]other interacts well with them.           She

engages in activities with them. But the majority of the visits have been ...

inappropriate and I noticed that the [C]hildren have altered their wording.

They’re hesitant when they’re engaging with her because they’re afraid to

maybe displease her.” Id. Mr. Marshall explained that Mother arrives “a bit

upset” at every visit with Children, for reasons that have nothing to do with

the visit. Id. at 28. Mother sometimes yells at Children, which has been a

“major concern.”    Id. at 28-29.    Mr. Marshall reported that, in the past,

A.E.S., Jr., had difficulty separating from Mother at the end of visits, but that

he does not have this difficulty anymore.        Id. at 29.    N.D.H.B. has no

problem separating from Mother at the end of visits. Id.

      Thus, the record confirms that terminating Mother’s parental rights

would best serve Children’s needs and welfare. As discussed above, Mother

is incapable of parenting Children, and will not be capable of parenting

Children at any point in the foreseeable future. Children are in pre-adoptive

foster homes, and terminating Mother’s parental rights will allow Children to

                                     - 12 -
J-S45031-17



achieve permanency.        N.D.H.B. is bonded with her pre-adoptive parents,

while A.E.S., Jr., is developing a positive relationship with his pre-adoptive

foster parent.      Further, the record does not reflect that Children have a

significant bond with Mother. A.E.S., Jr., struggled to separate from Mother

in the past, but no longer does so, and has even refused to attend visits.

N.D.H.B. was approximately six months old when she was removed from

Mother’s care, and has no difficulty separating from Mother at the end of

visits.

          Based on the foregoing, we conclude that the trial court did not abuse

its   discretion    by   terminating   Mother’s   parental   rights   to   Children

involuntarily.     Therefore, we affirm the trial court’s January 26, 2017

decrees.

     Decrees affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2017




                                       - 13 -
J-S45031-17




              - 14 -